 Case 18-01297        Doc 565    Filed 06/11/19 Entered 06/11/19 16:24:04          Desc Main
                                  Document     Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                        Chapter 11 Bankruptcy
                                                                Case No. 18-01297
 VEROBLUE FARMS USA, INC., et al.,
                                                        ORDER GRANTING DEBTORS’
                 Debtors.                               MOTION TO ASSUME CERTAIN
                                                         EXECUTORY CONTRACTS


       The Court, being presented with the Debtors’ Motion to Assume Certain Executory

Contracts (Doc. #475), hereby finds that good cause exists for granting the motion upon the

terms set forth therein.

       IT IS THEREFORE ORDERED THAT the Motion to Assume Certain Executory

Contracts is hereby GRANTED.




 Dated & Entered:

 June 11, 2019
                                                      United States Bankruptcy Judge
